NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 21-1071
                                       ___________

                                       Keith Yoho,
                                               Appellant

                                             v.

      The Bank of New York Mellon Corporation, a corporation; MSBC Securities
        Corporation, a corporation; and the Dreyfus Corporation, a corporation

                                   ________________
                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-00917)
                      District Judge: Honorable J. Nicholas Ranjan
                                   ________________
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 10, 2022

                  Before: AMBRO, BIBAS, and ROTH, Circuit Judges

                            (Opinion filed: February 1, 2022)

                                       ___________
                                        OPINION *
                                       ___________
AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    Keith Yoho appeals the District Court’s grant of summary judgment in favor of his

former employer, MSBC Securities Corp.; its sister company, The Dreyfus Corp.; and

their parent company, The Bank of New York Mellon (together, “BNYM”). His lawsuit

stems from his termination by BNYM in September 2016. He challenges the District

Court’s disposition of his claims of disability discrimination (for his alleged alcoholism),

spoilation of evidence, along with defamation and tortious interference. 1 We affirm the

judgment of the District Court because it correctly determined there were no genuine

issues of material fact and BNYM was entitled to judgment as a matter of law. 2

                                             I.

    Yoho worked as a Senior Wholesaler for BNYM from February 2005 through

September 2016. Though he excelled in this role and was considered a top performer,

Yoho was terminated following an internal investigation into alleged misconduct toward

female coworkers at August 2016 sales conferences in Chicago and San Diego.

Specifically, Yoho allegedly: (1) told coworker Christine Noland “‘your fat ass gives me

such a hard-on’ or words to that effect,” App. at 921, 4; (2) placed a late-night call to

Britney Curtin, a junior coworker, inviting her to his hotel room; (3) told coworker

Audrey Seybert she was “too old for him to date,” and on another occasion touched her


1
  Yoho also alleged age discrimination, hostile work environment, retaliation, and
corresponding violations of the Pennsylvania Human Rights Act. As he does not appeal
the District Court’s disposition of these claims, they are waived. See Kost v.
Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).
2
 The District Court had federal question jurisdiction under 28 U.S.C. § 1331 and
supplemental jurisdiction under 28 U.S.C. § 1367. We have appellate jurisdiction under
28 U.S.C. § 1291.
                                              2
lower back in a way that made her uncomfortable, App. at 5, 921-22; and (4) told

coworker Bria Gilbert her Australian accent was “sexy” and that he wanted to use her

picture in his marketing materials to increase his sales. App. at 5, 492. Noland brought

these allegations to the attention of Raymond Pruett, Yoho’s “second-level” manager,

who, in turn, communicated these complaints to BNYM’s Human Resources Department,

which started the investigation. App. at 5-6.

    An employee named Thomas Galante headed that investigation, reporting to a group

made up of BNYM in-house lawyers, HR personnel, Pruett, and Pruett’s supervisor, Joe

Moran. Galante interviewed Pruett, Noland, Curtin, Seybert, Gilbert, an employee

named Nick Vanderlinden, and Yoho. Galante is blind and relied on a device called a

Stenomask to dictate his notes for many of these interviews. 3 On September 7, 2016—

the same day Galante interviewed Yoho—BNYM terminated him, alleging he violated its

“Code of Conduct” and “Sexual and Other Discriminatory Harassment Policy.” App. at

6, 19, 1610-12. Pruett, as Yoho’s supervisor, bore final responsibility for this decision

and informed Yoho by phone, reading a statement prepared by HR. A few days prior, on

September 3, Yoho phoned a person in BNYM’s confidential Employee Assistance

Program to discuss his purported alcohol abuse. He told his close friend and immediate

supervisor, Tim McCormick, about the call; McCormick, in turn, passed this information

to Pruett. Alleging BNYM used the sexual misconduct investigation as pretext to fire

him, Yoho sued.


3
 A Stenomask is a recording device that covers the user’s mouth, allowing him to dictate
his notes without being heard by others.
                                             3
                                            II.

    We give a fresh, or plenary, review of motions for summary judgment, applying the

same standard as the District Court. See Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,

265 (3d Cir. 2014). Summary judgment is proper if, after viewing the underlying facts

“in the light most favorable to [Yoho],” id. (internal quotation marks omitted), “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

                                            III.

   Yoho first challenges the District Court’s holding that he could not prove disability

discrimination because he failed to show pretext on the part of BNYM. To do so, Yoho

had to submit evidence “from which a factfinder could reasonably either (1) disbelieve

the employer’s articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or determinative cause of the

employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

   Yoho maintains that “inconsistencies” regarding the reasons for and the process

surrounding his termination demonstrate pretext. We disagree. He points to

inconsistencies in the statements and testimony of witnesses who were interviewed

regarding his alleged sexual harassment. But these inconsistencies fall short of showing a

lack of truthfulness known to BNYM yet used by it as an excuse to fire him for his

alcoholism. Moreover, Yoho admitted to much of the conduct at issue, including making

inappropriate remarks to Seybert and Gilbert, and placing a late-night call to Curtin’s

hotel room. Indeed, the only evidence Yoho cites to show BNYM may have had a

                                             4
discriminatory reason for his termination is his supervisors’ general knowledge that he

drank and requested help for his alleged alcoholism. But the internal investigation began

before Yoho called Employee Assistance, and the record shows BNYM reached a

tentative decision to terminate him on September 2, one day before he sought assistance.

Thus, his supervisors’ general knowledge of a possible alcohol problem does not

establish a genuine issue of material fact as to why he was fired.

   Yoho also claims BNYM was inconsistent in its position on who made the decision to

terminate him. The record, however, shows no such inconsistencies. Rather, it identifies

Pruett as the “responsible decisionmaker,” with other BNYM employees involved in the

termination decision. App. at 20. Yoho further claims BNYM was inconsistent as to the

date of his termination, pointing to allegedly contradictory evidence indicating either

September 2 or September 7. This claim is likewise not supported by the record, which

shows, that, while BNYM tentatively decided to terminate him on September 2 (pending

Galante’s interview with Yoho), it made the final decision on September 7, the day he

was terminated. As these purported inconsistencies reveal no genuine issues of material

fact, Yoho cannot establish pretext necessary to support his disability-discrimination

claim. We therefore have no evidence to question BNYM’s assertion that it terminated

him for cause.

                                            IV.

   Yoho next argues he is entitled to summary judgment as a sanction for alleged

spoilation of evidence based on BNYM’s loss of the original audio recordings of



                                             5
Galante’s interview notes. 4 As noted above, Galante dictated many of his interview notes

using a Stenomask recording device. He then had an intern transcribe the audio

recordings into typed notes. In discovery, BNYM provided Yoho with the typed notes

but not the original audio recordings. Galante later testified that, after the intern

transcribed his audio notes, he “misplaced” those recordings. App. at 21. Yoho contends

this is spoliation of evidence.

    We again disagree. To support a finding of spoliation of evidence, Yoho had to show

bad faith on the part of BNYM. See Bull, 665 F.3d at 79 (“No unfavorable inference

arises when the circumstances indicate that the document or article in question has been

lost or accidentally destroyed, or where the failure to produce it is otherwise properly

accounted for.”) (internal quotation marks omitted). But Galante testified he simply

misplaced the recordings, and Yoho failed to offer any evidence refuting this testimony.

Likewise, Yoho failed to provide any evidence showing the typed notes would differ in

any meaningful way from the lost audio recordings. Although these facts may show

BNYM’s investigation was sloppy, Yoho cannot establish a genuine issue of material fact

as to its bad faith in losing the audio recordings.

                                             V.

    Finally, Yoho contests the District Court’s grant of summary judgment on his

defamation and tortious-interference claims. Both are premised on a single statement

made by Yoho’s close friend and former supervisor, McCormick, to a manager at LoCorr


4
 We review the District Court’s denial of sanctions for spoilation of evidence for abuse
of discretion. Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73 (3d Cir. 2012).
                                               6
Funds, a prospective employer following up on Yoho’s resume. 5 McCormick testified

that he tried to be “very complimentary” of Yoho’s capabilities. App. at 25. When

pushed by LoCorr on why Yoho left BNYM, McCormick refused to get into specifics,

replying that Yoho was “not here because he simply ran a red light.” App. at 26. The

District Court ruled that this statement was not capable of a defamatory meaning, and,

nonetheless, it was true.

    On appeal, Yoho argues McCormick’s statement “created a defamatory implication”

that “put[] it out there that he was a sexual harasser.” Op. Br. at 47. Under Pennsylvania

law, 6 “[a] court must examine the meaning of the allegedly defamatory statement in

context” to determine whether “the impression it would naturally engender, in the minds

of the average persons among whom it is intended to circulate,” is capable “of a

defamatory meaning.” Tucker v. Flischbein, 237 F.3d 275, 282 (3d Cir. 2001) (cleaned

up). We agree with the District Court that McCormick’s statement is not capable of a

defamatory meaning. If anything, it implies Yoho was terminated for cause. Yet “[a]

statement that someone has been terminated from employment or terminated for cause,

without more, is not defamatory.” Pilkington v. CGU Ins. Co., No. 00-2495, 2000 WL

33159253, at *5 (E.D. Pa. Feb. 9, 2001) (citations omitted). Moreover, the whole of



5
 The District Court found Yoho’s tortious-interference claim to be “largely duplicative
of [his] defamation claim” because the alleged “tortious conduct at issue is the
defamatory statements” made by BNYM. App. at 25. We agree, and thus do not
consider further Yoho’s tortious-interference claim.
6
  The parties agree Pennsylvania law governs Yoho’s defamation and tortious-
interference claims.
                                            7
McCormick’s testimony shows he was trying to help Yoho land the job, having a genuine

and earnest intent to help his former colleague. Besides, as discussed above, Yoho was

terminated for cause, so any implication meaning as much is true. Because “[t]ruth is an

absolute defense to defamation in Pennsylvania,” that claim fails. Bobb v. Kraybill, 354

Pa. Super. 361, 511 A.2d 1379, 1380 (1986); see also Graboff v. Colleran Firm, 744 F.3d

128, 136 (3d Cir. 2014) (In Pennsylvania, “[a] defendant may avoid liability for

defamation if it shows that its statements were substantially true.”) (internal quotation

marks omitted).

                                      *   *   *   *   *

       For these reasons, we affirm the District Court’s grant of summary judgment in

favor of BNYM.




                                              8